DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 11 were previously objected to because of informalities. Applicant has asserted that the intention was to recite the adhesive strength “unit” as it is currently presented. Accordingly, the claim objections are vacated.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 4-11 were previously rejected under 35 U.S.C. 112(b), as being indefinite. Applicant’s amendments to the claims have overcome those rejections, which are thus hereby vacated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hamatani et al. (US 2011/0090656 A1), in view of Takagi et al. (US 2018/0240593 A1).
Regarding claim 1, Hamatani discloses a chip component manufacturing method, comprising the steps of:  5holding a ceramic green sheet (103) or green laminate on a first carrier sheet (100, 101 and/or 102) (figs. 1A and 2A; pars. 0050-0053); cutting the green sheet or green laminate held on the first carrier sheet together with part of the first carrier sheet (fig. 2C); removing part of the green sheet or green laminate (fig. 2C: two end pieces of laminate), 10after having been cut, that is not used as at least a product, together with part of the first carrier sheet, and leaving a plurality of chip pieces (110 or 181) on the first carrier sheet (figs. 1A and 2C; pars. 0050-0051 and 0081); and with the plurality of chip pieces being held on the first carrier sheet, applying at least a surface treatment to side 15surface portions of the plurality of chip pieces including removing part (the portion which is being ground away) of the green sheet or green laminate that is not used as at least the product (fig. 2C; par. 0081). Hamatani, however, does not explicitly disclose applying at least a surface treatment to side 15surface portions of the plurality of chip pieces that have been exposed by removing the part of the green sheet or green laminate that is not used as at least the product.
Takagi teaches that it is well known to perform a related chip component manufacturing method (Title; Abstract; figs. 5A-12) including cutting a green sheet or green laminate (35) held on a first carrier sheet (38), thus forming a plurality of chip pieces (19) (figs. 5A-7; pars. 0011-0012 and 0085-0087), and with the plurality of chip pieces being held on the first carrier sheet, applying at least a surface treatment (degreasing and polishing) to side 15surface portions of the plurality of chip pieces that have been exposed by removing the part of the green sheet or green laminate that is not used as at least the product (figs. 6-11; pars. 0015-0017, 0040, 0065, 0123-0126).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Hamatani to incorporate the surface treatment of the cut sides of Takagi. It is considered a well-known technique to degrease and polish the cut side surfaces of chips which have been singulated from a green body. The obvious advantages included increasing or decreasing surface roughness and/or adhesion properties to accommodate the desired electrode or encapsulation materials of the final product. Increasing surface wettability or adhesion would have predictably enabled a stronger, more secure adhesion of the electrodes placed on the cut sides, and thus decrease manufacturing costs due to rework, and causing the formed product to be more robust and resilient. PHOSITA would have known of the obvious surface treatment and would have used it to predictable advantage with a reasonable expectation of success.
Regarding claim 2, Hamatani in view of Takagi teaches the method according to claim 1. Hamatani further discloses the steps of: 20holding the plurality of chip pieces on a second carrier sheet (135) and then removing the plurality of chip pieces from the first carrier sheet on which the plurality of chip pieces were held originally (figs. 2C and 5A; pars. 0077-0078); cutting the chip pieces held on the second carrier sheet 25together with part of the second carrier sheet (fig. 5C; par. 0084); removing parts (end pieces in fig. 5C) of the chip pieces, after having been cut, that are not used as at least products, together with part of the second carrier sheet, and leaving a plurality of chip pieces on the second carrier sheet (fig. 5C); and with the plurality of chip pieces being held on the second24 carrier sheet (par. 0085). Takagi teaches applying at least a surface treatment to other side surface portions of the plurality of chip pieces that have been exposed by removing the parts (fig. 11; pars. 0040 and 0125-0126). Please refer to claim 1 regarding the rationale for combination of references.
 Regarding claim 3, Hamatani in view of Takagi teaches the method of claim 1 as detailed above, and Hamatani further discloses that the first carrier sheet has a laminated structure (figs. 1A-2C) including two or more sheets (101, 102) each sheet including a base layer (insulating film) and an adhesive layer (resin film) formed on one surface of the base layer (par. 0053). 
Regarding claim 4, Hamatani in view of Takagi teaches the method of claim 3 as detailed above, and Hamatani further discloses that the adhesive layer of at least one of the two or more sheets of the laminated structure of the first carrier sheet has an adhesive strength that decreases with exposure to a change in temperature or exposure to ultraviolet irradiation (par. 0053). Note: It is a naturally expected material property of any adhesive that its adhesive strength would decrease based upon some change in temperature. This is known to be true for at least the acrylic, polyamide and polyimide disclosed by Hamatani.
Regarding claim 5, Hamatani in view of Takagi teaches the method of claim 3 as detailed above, and Hamatani further discloses that each of the adhesive layers of the two or more sheets of the laminated structure has an adhesive strength that is set arbitrarily, and the adhesive strength of each of the adhesive layers of the two or more sheets of the laminated structure of the first carrier sheet is the same or different (par. 0053). Please also refer to claim 4. 
Regarding claim 6, Hamatani in view of Takagi teaches the method of claim 3 as detailed above, and Hamatani further discloses that the first carrier sheet includes a laminate of a first sheet (102) and a second sheet (101), 25the first sheet includes a first base layer (102, insulating film layer) and a first adhesive layer (102, resin layer) on which the green sheet or green laminate is held, and the second sheet includes a second base layer (101, insulating film layer) and a second adhesive layer (101, resin layer) on which the first sheet is held (par. 0053).
Regarding claim 9, Hamatani in view of Takagi teaches the method of claim 6 as detailed above, and Hamatani further discloses that the first adhesive layer (in 102) has a thickness which is smaller than that of the second adhesive layer (in 101) (fig. 1A, 102 is thinner than 101).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hamatani in view of Takagi, further in view of Tanaka (US 2013/0328071 A1).
Regarding claim 7, Hamatani in view of Takagi teaches all of the elements of the current invention as detailed above with respect to claim 6. The modified Hamatani, however, does not appear to teach that the first adhesive layer has a lower adhesive strength than the second adhesive layer.
Tanaka teaches that it is well known to perform a related chip component manufacturing method, comprising the steps of:  5holding sheet or laminate (20, 30) on a carrier sheet (22, 23, 24); and wherein the carrier sheet includes a laminate of a first sheet (24) and a second sheet (23), 25the first sheet includes a first adhesive layer (“adhesion control layer”), and the second sheet includes a second adhesive layer (“close contact layer”) (figs. 5A-7A; pars. 0075-0077); and wherein the first adhesive layer has a lower adhesive strength (1 N/mm2) than the second adhesive layer (5 N/mm2) (par. 0077).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Hamatani to incorporate the desired adhesive strengths of the two adhesive layers of Tanaka. Arriving at the preferred adhesive strength of the layers would have been a mere design consideration, based upon the resilience and strength of the ceramic or other workpiece being used, in order to predictably avoid stress fractures during manufacturing. Moreover, it is not evident that any special steps or even any different steps were devised in order to use the selected adhesive strengths or that any surprising results came from the simple use of the old method of Hamatani, with adhesives having different adhesive strength from Tanaka.
Regarding claim 8, Hamatani in view of Takagi and further in view of Tanaka teaches the method of claim 7 as detailed above, and Tanaka further teaches that it is well known that the second adhesive layer has an adhesive strength that is equal to or greater than four times (five times) the adhesive strength of the first adhesive layer (par. 0077). 
Please refer to claim 7, above, regarding rationale for combination of references. In addition, it is not evident that the limitation of claim 8 would actually modify the intended method in any manner. That is, selecting the preferred adhesive strength ratio would have been a simple matter based upon the desired adhesion properties of the adhesive layers, and would not require any change to the method of antecedent claims 1, 3, 6 and 7. Accordingly, this preferred property limitation is found to be obvious to PHOSITA.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hamatani, in view of Takagi, further in view of Van den Bergh (US 2004/0070328 A1).
Regarding claim 10, Hamatani in view of Takagi teaches all of the elements of the current invention as detailed above as detailed with respect to claim 6. The modified Hamatani, however, does not apparently teach that the first adhesive layer has an adhesive strength equal to or greater than 0.05 N/25 mm and a thickness equal to or less than 10 µm.
Van den Bergh teaches that it is well known to perform a related chip component manufacturing method, wherein the component is adhered using a first adhesive layer (“the adhesive layer between polypropylene and aluminum”) and a second adhesive layer (“the polyethylene layer”); and wherein the first adhesive layer has an adhesive strength equal to or greater than 0.05 N/25 mm (i.e. 2.5 N/mm) and a thickness equal to or less than 10 µm (3 µm) (fig. 2; pars. 0073-0074). Note: 0.05 N/25 mm = 0.002 N/mm.
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the current invention of Hamatani to incorporate the preferred adhesive strength and layer thickness of Van den Bergh, because discovering the optimum adhesion strength and layer thickness would have been a mere design consideration based on the desire to avoid breaking the workpiece during manufacture.  Such a modification would have involved only routine skill in the art to accommodate the adhesive strength and layer thickness requirement.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233.  As with claims 7 and 8 above, it is not apparent that any surprising results came from the known use of the method of Hamatani, with the old preferred strength and layer thickness of Van den Bergh, nor is it evident that the method of the antecedent claims was modified in any discernable manner in order to accommodate the preferred known properties of this claim.  PHOSITA would have realized that these features could be advantageously combined to avoid product breakage, without any modification to the actual steps of the known method.
Regarding claim 11, Hamatani in view of Takagi teaches all of the elements of the current invention as detailed above as detailed with respect to claim 6. The modified Hamatani, however, does not apparently teach that the second adhesive layer has an adhesive strength equal to or greater than 0.4 N/25 mm and a thickness equal to or less than 40 µm.
Van den Bergh teaches that it is well known to perform a related chip component manufacturing method, as detailed above with regards to claim 10.  Van den Bergh further teaches that he second adhesive layer has an adhesive strength equal to or greater than 0.4 N/25 mm (5.0 N/mm) and a thickness equal to or less than 40 µm (3 µm) (fig. 2; pars. 0073-0074). Note: 0.05 N/25 mm = 0.002 N/mm.
Please refer to claim 10, above, regarding rationale for combination of references.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Hamatani is not relied upon to disclose or teach the argued limitations to the surface treatment of sides which were exposed in the previous cutting and removing steps. Takagi has been shown to teach the argued limitations and rationale for combination has been provided, above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729                 


/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729